976 So. 2d 725 (2008)
DAIMLERCHRYSLER FINANCIAL SERVICES OF NORTH AMERICA, L.L.C. as Successor to Chrysler Financial Company, L.L.C.
v.
SECRETARY, DEPARTMENT OF REVENUE.
No. 2007-C-2374.
Supreme Court of Louisiana.
February 1, 2008.
In re DaimlerChrylser Financial Services Americas L.L.C.;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. M, Nos. 510,992, 510,993; to the Court of Appeal, First Circuit, No(s), 2007 CA 0010, 2007 CA 0011.
Denied.
JOHNSON, J., would grant.